Beasley, Presiding Judge,
concurring specially.
In his sole enumeration of error, appellant pro se contends that the court erred in dismissing his appeal from the grant of partial summary judgment to plaintiff. Although appellant makes a number of factual statements concerning the history of the underlying case, we are at a disadvantage and cannot consider them because so little of the record was designated by his counsel for this appeal. We have only the original complaint and the requests for discovery which accompanied it, the return of service, the order filed January 14 directing defendant to schedule a hearing on plaintiff’s motion to dismiss the appeal or to suffer dismissal of it, the order filed February 2 dismissing the appeal, and the motion for reconsideration filed by counsel on February 15 along with affidavits from himself and appellant. The motion was not ruled on before this appeal was filed by counsel on March 1.
Both orders of the court show that copies were to be sent to both parties’ counsel, although the addresses are not shown on the orders. Counsel obviously received the dismissal order, for he filed a motion to reconsider it just 13 days later. Appellant himself states in his brief that “Appellant heard nothing further about this case until he received a notice from the trial court dismissing his appeal, for failure to timely pay costs.” Apparently he refers to the copy of the order sent to counsel. Although counsel’s affidavit filed with the motion to reconsider states that he was unaware of the January 14 order and that it apparently was sent to his old address and was not forwarded, it is not explained how he got the February 2 order, which would have been sent by the clerk after the first order was sent. Appellant’s affidavit of February 15, 1994, filed with the motion to reconsider, states that he had not received any statement of costs “but will remit the same when advised, instantly.” Yet the court had found in its January 14 order that counsel had signed a certified mail receipt for the bill of costs on June 16, 1993. It is difficult to imagine why appellant did not have it when he signed the affidavit obviously prepared by counsel and dated the same day as counsel’s affidavit. It is not denied that counsel received the bill of costs.
There is still no explanation of why costs were not paid, nor was it explained in the motion for reconsideration or affidavits filed below. That being so, a hearing would avail nothing. “[D]elays of over 30 days are prima facie unreasonable and inexcusable. [Cit.]” Bouldin v. Parker, 173 Ga. App. 526, 527 (1) (327 SE2d 760) (1985).1
*853Insofar as counsel’s suspension from practice is concerned, appellant makes no suggestion whatsoever that counsel was incompetent or neglectful or failed to communicate with him or that counsel’s suspension rendered the dismissal erroneous. In fact, counsel was not suspended until February 21, 1994, after even the motion for reconsideration was so promptly filed by him. In the Matter of Martin B. Findley, 263 Ga. 832 (441 SE2d 410) (1994).
I therefore concur with the majority in concluding that the trial court did not err in dismissing the appeal in accordance with OCGA § 5-6-48 (c), after even giving opportunity for a hearing.

 Bouldin relies on Continental Invest. Corp. v. Cherry, 124 Ga. App. 863 (1) (186 SE2d 301) (1971). In that case the motion to dismiss for failure to pay costs within a reasonable time was made in this court. Although the court did not dismiss the appeal, so appellant was not prejudiced, we note that there was no hearing on the matter. Although what is now *853OCGA § 5-6-48 has been amended three times since 1971, the wording of this subsection has not changed insofar as it concerns this court’s authority to dismiss for failure to timely pay trial court costs. It is implied that the appellate court can dismiss for the same reason as can the trial court.